Citation Nr: 1010248	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  06-08 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1969 to December 
1970. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which, inter alia, denied the Veteran's claim for 
service connection for tinnitus.   


FINDINGS OF FACT

1.  The Veteran has current diagnoses of tinnitus.

2.  There is no competent evidence that relates the Veteran's 
current tinnitus to his period of active service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of the 
VCAA letter from the agency of original jurisdiction (AOJ) to 
the Veteran dated in May 2004.  That letter effectively 
satisfied the notification requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) by:  (1) informing him about the information and 
evidence not of record that was necessary to substantiate his 
service connection claim; (2) informing him about the 
information and evidence the VA would seek to provide; and 
(3) informing him about the information and evidence that he 
was expected to provide.  See also Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).   

Furthermore, the March 2006 letter from the AOJ advised the 
Veteran of the elements of a disability rating and an 
effective date, which are assigned if service connection is 
awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Thus, the Veteran has received all required notice in this 
case, such that there is no error in the content of his VCAA 
notice.    

With regards to the timing of his VCAA notice, the Board sees 
the AOJ did not provide the Veteran all necessary VCAA notice 
prior to initially adjudicating his claim in August 2004, the 
preferred sequence.  But in Pelegrini II, the United States 
Court of Appeals for Veterans Claims (Court) clarified that 
in these situations the VA does not have to vitiate that 
initial decision and start the whole adjudicatory process 
anew, as if that decision was never made.  Rather, the VA 
need only ensure that the Veteran receives (or since has 
received) content-complying VCAA notice, followed by 
readjudication of his claim, such that the intended purpose 
of the notice is not frustrated and he is still provided 
proper due process.  Id. at 120.  In other words, he must be 
given an opportunity to participate effectively in the 
processing of his claim.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit Court) has held that 
a statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV).  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the AOJ provided additional VCAA notice in March 2006; 
however, the AOJ failed to cure the timing of its notice by 
issuing a subsequent decision.  In the case of timing error, 
the Court recently held that the failure of the claimant to 
submit additional evidence following proper notification may 
constitute a waiver of readjudication and render the error 
harmless.  Medrano v. Nicholson, 21 Vet. App. 165, 173 
(2007).  Here, the Veteran did not submit any additional 
pertinent evidence in response to the March 2006 VCAA notice 
letter.  Therefore, the absence of a subsequent 
readjudication decision after these notices is not 
prejudicial because the result of such a readjudication on 
the exact same evidence and law previously considered would 
be no different than the previous adjudication.  Medrano, 21 
Vet. App. at 173.  In addition, the Veteran has never alleged 
how any timing error prevented him from meaningfully 
participating in the adjudication of his claim.  As such, the 
Veteran has not established prejudicial error in the timing 
of VCAA notice.  See Shinseki v. Sanders / Simmons, 129 S. 
Ct. 1696 (2009).  Considering that the Veteran has not 
submitted additional pertinent evidence after receiving the 
VCAA notice letters, or even argued that the timing of his 
notice interfered with his ability to prove his claim, the 
Board concludes that a remand for readjudication is not 
required.

In addition to notification, the VA is required to assist the 
Veteran in finding evidence to support his claim.  See 38 
U.S.C.A. § 5103A (West 2002).  The AOJ has secured service 
treatment records (STRs), and a VA medical examination to 
review the Veteran's claim for service connection for 
tinnitus.  The Veteran has submitted personal statements, and 
a VA medical treatment record.  The Veteran has not provided 
authorization for the VA to obtain any additional private 
medical records, nor has he indicated that such records 
exist.  Therefore, the Board concludes that the duty to 
assist the Veteran in gathering information to advance his 
claim has been met.

Governing Laws for Service Connection

Service connection may be granted if it is shown the Veteran 
developed a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service), 1153 (aggravation).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service - 
the so-called "nexus" requirement.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. 
Principi, 16 Vet. App. 110, 111 (2002).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  That is, a Veteran can establish 
continuity of symptomatology in cases where the Veteran 
cannot fully establish the in-service and/or nexus elements 
of service connection discussed above.  38 C.F.R. § 3.303(b); 
Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To 
establish continuity of symptomatology, the Court held a 
Veteran must show "(1) that a condition was 'noted' during 
service, (2) with evidence of post-service continuity of the 
same symptomatology, and (3) medical or lay evidence of a 
nexus between the present disability and the post-service 
symptomatology."  Barr, 21 Vet. App. at 307.  

Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Whether medical evidence or lay evidence is sufficient to 
relate the current disorder to the in-service symptomatology 
depends on the nature of the disorder in question.  Savage, 
10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In 
essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In Jandreau, the Federal Circuit Court rejected as "too 
broad" the former proposition that competent medical 
evidence is always required when the determinative issue 
involves either medical etiology or a medical diagnosis.  
492 F.3d at 1376-77.  Instead, lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition, (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Id. at 1377 (footnote 
omitted).  For example, a layperson would be competent to 
identify a "simple" condition like a broken leg, but would 
not be competent to identify a form of cancer.  Id. at 1377 
n.4.

When a condition is capable of lay observation, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether the evidence supports 
a finding of in-service incurrence sufficient to establish 
service connection.  Barr, 21 Vet. App. at 310.  Although the 
Board may weigh the absence of contemporaneous medical 
evidence against the lay evidence in determining credibility, 
it cannot determine that lay evidence lacks credibility 
merely because it is unaccompanied by contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

In determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Analysis - Service Connection for Tinnitus

The Veteran claims to currently experience tinnitus which was 
caused by his exposure to acoustic trauma during his military 
service.  See the Veteran's October 2003 claim.  As noted 
above, the first requirement for a service connection claim 
is proof that the Veteran currently has the claimed 
disability.  Shedden v. Principi, 381 F.3d at 1167.  A VA 
medical treatment record dated in January 2004 and the July 
2004 VA medical examination both indicate that the Veteran 
currently experiences tinnitus.  Furthermore, tinnitus is a 
type of disorder associated with symptoms capable of lay 
observation.  Charles v. Principi, 16 Vet. App. 370 (2002).  
As such, the Board concludes that the Veteran has provided 
competent evidence that he is currently experiencing 
tinnitus.  

The second requirement for a service-connected disability is 
of an in-service occurrence or aggravation of the injury.  
Shedden, 381 F.3d at 1167.  The Veteran has indicated that he 
was exposed to gunfire and explosions.  See the January 2004 
VA medical treatment record.  The January 2004 VA medical 
treatment record noted that the Veteran had been a missile 
parts specialist, and that his DD Form 214 indicated that he 
had received an award as a "marksman."  The July 2004 VA 
medical examination reviewed the Veteran's STRs and also 
noted that the Veteran showed hearing loss in his February 
1969 in-service examination, concluding that the Veteran's 
current hearing loss was at least in part due to in-service 
acoustic trauma.  As such, the AOJ concluded that the Veteran 
had experienced acoustic trauma in service in granting 
service connection for bilateral hearing loss.  As the 
Veteran's STRs indicate that he experienced some hearing loss 
in service, and he has already been granted service 
connection for bilateral hearing loss due to in-service 
acoustic trauma, the Board concedes that the Veteran 
experienced acoustic trauma in service.

As there is sufficient evidence that the Veteran experienced 
acoustic trauma in service, the determinative issue is 
whether there is competent evidence of a connection between 
the Veteran's service and his current tinnitus as is required 
by Shedden, 381 F.3d at 1167, see also Hensley v. Brown, 5 
Vet. App. 155, 159 (1993) (where the Court held that, even 
though disabling hearing loss may not be demonstrated at 
separation, a Veteran may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is related to service).  

In this case, there is no competent medical evidence or 
opinion in the record that relates the Veteran's current 
tinnitus to his active service.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  In fact, the competent medical 
evidence of record weighs against such a conclusion.  

The Veteran has submitted a January 2004 VA medical treatment 
record which stated that "[i]t is at least possible that a 
portion of this Veteran's hearing loss and subjective 
tinnitus could be caused by the noise exposure suffered in 
the service."  The treating physician based this opinion on 
a review of the Veteran's DD Form 214. 

The AOJ provided a VA medical examination in July 2004.  The 
examiner reviewed the Veteran's case file and STRs, and noted 
that the Veteran's tinnitus had a date of onset of "about 10 
years ago."  The examiner concluded that the Veteran's 
"tinnitus is not likely due to military noise exposure."  
The VA examiner reached this conclusion because "the problem 
began long after leaving the service."  

The Veteran has indicated his belief that his current 
tinnitus is the result of the same in-service acoustic trauma 
which caused his bilateral hearing loss.  See the Veteran's 
March 2006 substantive appeal (VA Form 9).  There is no 
evidence presented that the Veteran has the requisite 
training or experience necessary to render him competent to 
make such a statement.  See Layno, supra, at 469; see also 
38 C.F.R. § 3.159(a)(1).  Therefore, the Board concludes that 
these statements are not competent evidence of a connection 
between the Veteran's tinnitus and his service.  

The Veteran has referenced the January 2004 opinion as 
indicating that there is a balance of positive and negative 
evidence for his claim, and as such his claim should be 
granted.  The Federal Circuit Court recently held that an 
equivocal medical opinion may still be competent, and cannot 
be considered "non- evidence."  Hogan v. Peake, 544 F.3d 
1295, 1298 (Fed. Cir. 2008).  Nevertheless, the Federal 
Circuit Court also indicated that such an opinion is 
insufficient to establish service connection.  Id. at 1298; 
citing Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir.1997); 
Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  
Therefore, by itself, the January 2004 VA medical treatment 
record is insufficient to allow the Board to grant service 
connection for the Veteran's tinnitus.

As such, the Board is presented with one negative opinion and 
one equivocal opinion.  The probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions [are] within the province of the adjudicators.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As 
stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  Owens 
v. Brown, 7 Vet. App. 429, 433 (1995).  The July 2004 VA 
medical opinion was thorough, supported by an explanation, 
and in particular on the Veteran's reported onset of tinnitus 
as having occurred 10 years prior to the examination (or 
around 1994).  Therefore, this opinion is adequate for rating 
purposes.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 
(2007) (a medical opinion must support its conclusion with an 
analysis the Board can consider and weigh against other 
evidence in the record).  As such, the July 2004 negative 
opinion outweighs the probative weight of the January 2004 VA 
medical treatment record, and so the Board concludes that the 
competent medical evidence is against finding a connection 
between the Veteran's service and his current tinnitus.

A disorder may also be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was present in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  A demonstration of 
continuity of symptomatology is an alternative method of 
demonstrating the second and third elements of service 
connection discussed above.  Savage, 10 Vet. App. at 495-496.  

In his August 2005 notice of disagreement (NOD), the Veteran 
asserted that he had been experiencing tinnitus since 
service.  The Veteran indicated that he had only realized 
what tinnitus was 10 years ago; however, he had been 
experiencing this condition since service.  Id.  The Veteran 
is competent to testify to experiencing tinnitus symptoms 
during service.  See Layno, supra, at 469; see also 38 C.F.R. 
§ 3.159(a)(2).  However, the Veteran's medical record is 
negative for any complaints of tinnitus until the VA medical 
treatment record of January 2005.  The Veteran's separation 
examination dated in November 1970 does not contain 
complaints of tinnitus, nor do any of the Veteran's service 
treatment records (STRs) contain evidence of tinnitus.  In 
fact, in his medical history report of November 1970, the 
Veteran denied experiencing any ear trouble. 

In such cases, the Board is within its province to weigh the 
Veteran's testimony and to make a credibility determination 
as to whether the evidence supports a finding of in-service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007).  The Federal Circuit Court has held 
that an extensive lapse of time between the alleged events in 
service and the initial manifestation of the subsequently 
reported symptoms and/or treatment is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this case 
the first evidence of treatment for tinnitus is from January 
2004, over 30 years after his release from active military 
service.  Furthermore, the Veteran's statements have been 
inconsistent in regards to the date of onset of his tinnitus, 
in that the January 2004 VA medical treatment record and the 
July 2004 VA medical examination both note that the Veteran 
had reported onset of his tinnitus about 10 years prior to 
that time (or around 1994).  The credibility of a witness can 
be impeached by a showing of interest, bias, inconsistent 
statements, or, to a certain extent, bad character.  Caluza 
v. Brown, 7 Vet. App. 498, 506-511 (1995), aff'd per curiam, 
78 F.3d 604 (Fed. Cir. 1996) (citing State v. Asbury, 415 
S.E.2d 891, 895 (W. Va. 1992)).  The lack of complaints of 
tinnitus in the Veteran's medical records until over 30 years 
after discharge taken with his inconsistent statements in 
regards to the date of onset of his tinnitus, outweigh his 
subjective assertions.  With all of the evidence presented by 
the record taken into account, the Board concludes that the 
record does not establish the required continuity of 
symptomatology necessary to establish service connection for 
tinnitus.  Simply put, his lay contentions regarding his 
symptomatology are outweighed by the available medical 
evidence.  See Barr v. Nicholson, 21 Vet. App. 303, 310 
(2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(2006) (finding that the Board may weigh the absence of 
contemporaneous medical evidence against the lay evidence in 
determining credibility, but the Board cannot determine that 
lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence).  

In conclusion, having reviewed all of the evidence contained 
within the record in the light most favorable to the Veteran, 
the Board finds that the preponderance of the evidence is 
against service connection for tinnitus, with no reasonable 
doubt to resolve in the Veteran's favor.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


